                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 LUIS PACHECO, derivatively on Behalf of
 OPHTHOTECH CORPORATION,

                                Plaintiff,

          v.

 DAVID R. GUYER, GLENN P. SBLENDORIO,                             No. 18 Civ. 7999 (VSB)
 DAVID E. REDLICK, THOMAS DYRBERG,
 AXEL BOLTE, MICHAEL J. ROSS, SAMIR C.
 PATEL, AND NICHOLAS GALAKATOS,                            ORAL ARGUMENT REQUESTED
                                Defendants,

          and,

 OPHTHOTECH CORPORATION,

                                Nominal Defendant.


            NOTICE OF DEFENDANTS’ MOTION TO DISMISS THE VERIFIED
                    STOCKHOLDER DERIVATIVE COMPLAINT

          PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 23.1(b),

upon the accompanying Memorandum of Law in Support of Defendants’ Motion to Dismiss the

Verified Stockholder Derivative Complaint, the Declaration of Jeremy T. Adler, and the exhibits

attached thereto, defendants David R. Guyer, Glenn P. Sblendorio, David E. Redlick, Thomas

Dyrberg, Axel Bolte, Michael J. Ross, Samir C. Patel, and Nicholas Galakatos, and nominal

defendant Ophthotech Corporation, by and through their undersigned counsel, will move this

Court before the Honorable Vernon S. Broderick, at the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, New York 10007, at a time and date convenient for the

Court, for an order (1) dismissing the Complaint with prejudice for failure to plead futility of

demand with particularity; and (2) granting such other relief as this Court may deem just and

proper.
Dated: New York, New York
       December 14, 2018
                                Respectfully submitted,


                                /s/ Michael G. Bongiorno
                                Michael G. Bongiorno
                                Jeremy T. Adler
                                WILMER CUTLER PICKERING HALE AND
                                    DORR LLP
                                7 World Trade Center
                                250 Greenwich Street
                                New York, NY 10007
                                Tel: (212) 230-8800
                                Fax: (212) 230-8888
                                michael.bongiorno@wilmerhale.com
                                jeremy.adler@wilmerhale.com

                                Timothy J. Perla
                                WILMER CUTLER PICKERING HALE AND
                                   DORR LLP
                                60 State Street
                                Boston, MA 02109
                                Tel.: (617) 526-6000
                                Fax: (617) 526-5000
                                timothy.perla@wilmerhale.com

                                Counsel for Defendants and Nominal Defendant




                            2
